United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
TENNESSEE VALLEY AUTHORITY,
TECHNICAL LIBRARY BRANCH,
Muscle Shoals, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Gene M. Hamby, Jr., Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-785
Issued: August 17, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 22, 2007 appellant, through her attorney, filed a timely appeal from the
January 16, 2007 merit decision of the Office of Workers’ Compensation Programs which denied
waiver of an overpayment. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over this overpayment decision.
ISSUE
The issue is whether the Office properly denied appellant waiver of her overpayment as
collection of the overpayment did not defeat the purpose of the Federal Employees’
Compensation Act.
FACTUAL HISTORY
This case has previously been before the Board. In a decision dated May 27, 2004, the
Board found that the Office properly determined that an overpayment in the amount of
$10,452.31 occurred, that appellant was not at fault in the creation of the overpayment and that

she did not demonstrate that recovery of the overpayment would be against equity and good
conscience. However, the Board found that the hearing representative did not properly develop
the evidence in making her determination that recovery would not defeat the purpose of the
Federal Employees’ Compensation Act.1 The Board noted that the evidence indicated that
appellant’s monthly income, including compensation and two monthly retirement checks,
equaled $1,937.62. The hearing representative documented expenses of $1,220.20. The hearing
representative allowed appellant’s requested budget amounts for her automobile loan, gas for her
car, insurance, household utilities and clothing. She did not allow any other monthly expenses
noted by appellant including $500.00 for food and $200.00 for non reimbursable medical
expenses. The hearing representative determined that, as appellant’s monthly income of
$1,937.62 exceeded her monthly expenses of $1,220.20, collection of the overpayment would
not defeat the purpose of the Act. The Board found that in reaching this conclusion, the hearing
representative did not make any allowance for food, home maintenance, medical expenses and
maintenance of appellant’s car. The Board noted that the hearing representative should have
requested further information from appellant with regard to these expenses rather than just
denying accounting for them, as appellant was clearly entitled to some credit for these items.
The Board remanded this case for further development on the issue of whether collection of the
overpayment would defeat the purpose of the Act.
By letter to appellant dated June 28, 2004, the Office asked appellant to complete an
enclosed form with regard to her monthly expenses and to submit evidence, including receipts, in
support thereof. In a decision dated August 5, 2004, the Office found that as appellant had not
responded to its letter, the Office would continue to withhold $250.00 per compensation
payment.
Appellant appealed to the Board on August 16, 2004. On March 21, 2005 the Board
issued an Order Remanding Case, finding that at the time of its August 5, 2004 decision, the
Office was in possession of a letter from appellant’s attorney dated July 9, 2004 which addressed
the issue of appellant’s monthly expenses and provided documents in support of the request for
waiver. The case was remanded in order for the Office to consider the evidence and issue a new
decision.2
By letter dated January 5, 2007, the Office indicated that appellant’s debt had been repaid
in full.
On January 12, 2007 appellant’s attorney resubmitted the July 9, 2004 letter. He
enclosed copies of checks including a sample month of checks for food. Counsel noted that
appellant had to buy special food because of her health. He also enclosed checks for a sample
month of utilities, clothes, home maintenance. Counsel submitted a bill for homeowner’s
insurance and bills with regard to her car. Appellant listed her monthly expenses as $3,377.29
and monthly income as $2,842.22. She further noted that she had $36,149.44 in her savings
account.

1

5 U.S.C. §§ 8101-8193, § 8129(b).

2

Docket No. 04-2034 (issued March 21, 2005).

2

By decision dated January 16, 2007, the Office found that claimant has not submitted
evidence that would support waiver of the overpayment. The Office noted that although
appellant’s monthly income of $2,842.22 did not exceed her monthly expenses of $3,377.29 by
more than $50.00 per month, her assets of $36,149.44 far exceed the resource base of $4,800.00.
LEGAL PRECEDENT
Section 8129(b) of the Act provides: “Adjustment or recovery by the United States may
not be made when incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of [the Act] or would be against equity
and good conscience.3 If a claimant is without fault in the creation of an overpayment, the
Office may only recover the overpayment if recovery would neither defeat the purpose of the Act
nor be against equity and good conscience.
According to section 10.436, the recovery of an overpayment would defeat the purpose of
the Act if recovery would cause hardship because the beneficiary needs substantially all of his or
her income (including compensation benefits) to meet current, ordinary and necessary living
expenses, and, also, if the beneficiary’s assets do not exceed a specified amount determined by
the Office from data provided by the Bureau of Labor Statistics.4 For waiver under the defeat the
purpose of the Act standard, an appellant must meet the two pronged test and show that she
needs substantially all other current income to meet current ordinary and necessary living
expenses5 and that her assets do not exceed the resource base.6
An individual’s liquid assets include but are not limited to cash, the value of stocks,
bonds, savings accounts, mutual funds and certificates of deposit.7 Nonliquid assets include but
are not limited to the fair market value of an owner’s equity in property such as a camper, boat,
second home and furnishings/supplies including more than two vehicles in the immediate
family.8

3

5 U.S.C. § 8129(b).

4

Office procedures provide that the assets must not exceed a resource base of $4,800.00 for an individual or
$8,000.00 for an individual with a spouse or dependent, plus $960.00 for each additional dependent. Federal
(FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.6(a)
(October 2004).
5

An individual is deemed to need substantially all of his or her income to meet current ordinary and necessary
living expenses if monthly income does not exceed monthly expenses by more than $50.00. Desiderio Martinez, 55
ECAB 245, 250 (2004).
6

W.F., 57 ECAB __ (Docket No. 06-769, issued August 11, 2006).

7

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6(b) (May 2004).
8

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6(a) (May 2004).

3

ANALYSIS
In evaluating whether recovery of the overpayment from appellant would defeat the
purpose of the Act, the Office noted that appellant’s monthly income does not exceed her
monthly expenditures by more than $50.00. However, the Office found that as appellant’s assets
of $36,149.44 far exceed the resource base of $4,800.00, appellant has not established that she is
entitled to a waiver on the basis of defeating the purpose of the Act. The Office’s decision is
supported by the evidence. Appellant lists her assets as $36,149.44 in her savings account. As
this amount is greater than the resource base, the Office acted properly in refusing appellant’s
request for waiver under the standard of defeating the purpose of the Act as she did not meet
both criteria to qualify for waiver of the recovery of the overpayment.
CONCLUSION
The Board finds that the Office properly denied appellant waiver of her overpayment as
collection of the overpayment did not defeat the purpose of the Act.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 16, 2007 is affirmed.
Issued: August 17, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

